          Case 20-50138-btb         Doc 36     Entered 06/16/20 18:00:12   Page 1 of 1

NVB 3022 (Rev. 2/16)


                        UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEVADA


 IN RE:                                                  BK−20−50138−btb
                                                         CHAPTER 7
 DARRELL KELLY ALLIN
    aka KELLY ALLIN

 KELLY JEAN ALLIN                                        FINAL DECREE
    aka KELLY LEE ALLIN
    aka KELLY ALLIN

                                   Debtor(s)




The estate of the debtor(s) having been fully administered,

IT IS ORDERED that CHRISTINA W. LOVATO is discharged as trustee of the estate.

This Chapter 7 case is closed.




Dated: 6/16/20


                                                     Mary A. Schott
                                                     Clerk of Court
